Citation Nr: 0818004	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee 
disability is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen appellant's claim of entitlement to service 
connection for a left knee disability.


FINDINGS OF FACT

1.  The claim for service connection for a left knee 
disability was previously denied in a November 1982 rating 
decision.  The veteran was notified of that decision but 
failed to perfect an appeal.

2.  The evidence received since the last final denial in 
November 1982 is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.

3.  The veteran's current left knee disability first 
manifested many years after service and is not related to his 
active service or any incident therein.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision that denied the claim 
for service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.        §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);      38 C.F.R. § 3.156 
(2007).

3.  A left knee disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.309, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in September 2005 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.
 
In addition, as this case involves new and material evidence, 
the Board notes that the September 2005 VCAA notification 
satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The March 2006 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not indicated that he was seen regarding his 
left knee disability by any other provider or at any other 
time than the treatment reflected in the current medical 
records on file.  The Board notes that in August 1982, in 
response to the veteran's original claim for service 
connection, medical records from two providers identified by 
the veteran were requested by the RO, and were determined to 
be unavailable.  Because these records were determined to be 
unavailable in 1982, the Board finds that no further attempt 
to obtain these records is required.  Therefore, the 
veteran's service treatment records and all identified and 
authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.
 
Next, the veteran was afforded a VA examination in August 
2006 and a specific opinion as to his claim was obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a left knee disability was previously 
denied in a November 1982 rating decision.  Although the RO 
reopened and subsequently denied the claim, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 f.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The claim of entitlement to service connection for a left 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in -
July 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service treatment records, and the veteran's 
own statements.  The RO found that there was no current 
evidence of a left knee disability and the claim was denied.

The veteran applied to reopen his claim for service 
connection in July 2005.  The Board finds that the evidence 
received since the last final decision in November 1982 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a report of a VA examination 
dated in August 2006 which shows that the veteran was 
diagnosed with a left knee disability, specifically 
patellofemoral syndrome.  This is evidence that is both new 
and material, as it demonstrates a current diagnosis of a 
left knee disability.  At the time of the November 1982 
denial, the October 1982 VA examination had revealed no 
current evidence of a left knee disability.  This new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a left knee 
disability is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the appellant provided arguments addressing his 
claim on the merits.  He was afforded a VA examination in 
conjunction with his claim in August 2006, and the RO 
considered his claim on the merits in the statement of the 
case.  Given that the appellant had adequate notice of the 
applicable regulations, the Board finds that the veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.           38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 and Supp. 
2007); 38 C.F.R.    §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).

The veteran contends that his current left knee disability 
was incurred in service.  The veteran's service treatment 
records indicate a scar on the left knee upon the enlistment, 
annual, and separation examinations.  The veteran's service 
treatment records indicate treatment of the left knee on 
several occasions in May and June 1972 related to the 
veteran's complaints of swelling, the knee giving out, and 
pain upon bending.  The veteran reported no known trauma to 
the left knee.  

On May 3, 1972, the veteran reported to sick call complaining 
of left knee pain upon bending since the prior day, with no 
known trauma.  No discoloration or swelling was found, and an 
Ace bandage was applied.  The next day, the veteran reported 
to sick call with continued left knee pain.  Swelling was 
found, synovial fluid was drained from the knee, and another 
Ace bandage was applied.  The following day, the veteran 
reported to sick call complaining that his knee gave out 
during duty.  He was placed on limited duty.  Three days 
later, the veteran reported to sick call complaining of 
recurrent pain and mild swelling of the left knee with no 
known trauma.  The knee was cool, slightly swollen, and non-
tender.  Additional synovial fluid was drained from the knee.  
Observers of the procedure noted that the fluid appeared more 
viscous than the fluid removed from the veteran's left knee 
four days prior.  The impression was a swollen left knee with 
no known cause. 

Almost one week later, on May 14, 1972, the veteran reported 
to sick call complaining of pain in the muscles of the calf 
and thigh and that his knee was occasionally giving way.  
Examination revealed that there was no swelling, yet some 
tenderness lateral to the knee cap and at the aspiration site 
medially.  Two days later, the veteran reported to sick call 
complaining that his knee was swollen again.  The knee was 
swollen, but no crepitus or tenderness was found.  The 
impression was a swollen knee with no known cause.  Two days 
later, the veteran reported to sick call complaining that his 
knee was still swollen and he had a muscular spasm.  The 
veteran's X-rays of the left knee were reviewed and found to 
be normal.  Five days later, on May 23, 1972, the veteran was 
seen in sick call regarding his left knee.  The swelling was 
almost gone and there was no tenderness indicated.  The 
impression was transient synovitis in the left knee.  The 
next day, the veteran reported to sick call complaining of 
pain in both legs, from his thighs to calves, however the 
record indicated that the knee remained normal without 
swelling or tenderness.  The next day, the veteran reported 
to sick call complaining of continued pain and stiffness in 
the periarticular structure.  Examination revealed slight 
tenderness over the superior aspect of the patella and it was 
noted that the veteran had a slight limp.  The impression was 
periarticular rheumatic syndrome.  The final dated entry 
pertaining to the left knee is dated on June 30, 1972.  At 
that time the veteran complained of knee pain.  He was 
advised to stay off of his leg as soon as possible.  There is 
one undated record regarding treatment of the left knee.  
This record shows that the veteran complained of pain in the 
left knee on standing.  Examination revealed some synovial 
thickening.   

Following the June 1972 entry, there is no further treatment, 
diagnosis of a left knee disability, or complaint related to 
the left knee.  A November 1972 examination to include the 
knees revealed no abnormalities.  As there was no left knee 
disability found on examination at separation, the Board 
finds that the left knee injury for which the veteran was 
treated in service was acute and transitory and resolved 
without residual disability.  As there was no residual 
disability, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left knee disability.  38 C.F.R. § 3.303(b).  While 
the veteran reports a history of left knee problems since 
service, the first evidence of a complaint of a left knee 
disability post-service is not dated until July 1982, when 
the veteran filed his original claim for service connection.  
A report of VA examination in October 1982 indicates that the 
veteran reported pain and swelling in the left knee without 
any antecedent injury.  The veteran also reported that there 
was no history of recurrent swelling, buckling or locking.  
Physical examination revealed no swelling or effusion, 
evidence of instability, patellar grating, or obvious 
localized tenderness.  The veteran was able to squat fully, 
and had a full range of motion of the leg upon the knee 
joint.  X-rays reviewed at the examination were negative.  
Based upon the veteran's current physical findings, the 
examiner determined that because there was no gross pathology 
of the left knee, there was no current disability of the left 
knee with which the veteran could be diagnosed.  In sum, the 
examination failed to reveal any abnormalities of the left 
knee.  

The next evidence of a complaint of a left knee disability is 
dated in July 2005.  The veteran's post-service treatment 
records indicate that he was seen for general health care at 
a VA center from June 2005 to September 2005.  In July 2005, 
the veteran complained of knee pain and both an orthopedic 
consultation and X-rays were ordered.  The veteran had full 
range of motion of the left knee at the time of the 
examination.  No swelling, tenderness, or instability was 
indicated.  The veteran was diagnosed with arthralgia, or 
joint pain.  A July 2005 report in the veteran's treatment 
records indicates that a July 2005 X-ray of the left knee 
showed normal osseous and articular structures.
  
Clinical records dated in November 2005 show that the veteran 
brought his service treatment records to a VA physician and 
stated that he had been treated several times for left knee 
pain while in the service and that he had experienced 
intermittent left knee pain since 1972.  The veteran stated 
that he may go three weeks without any pain, but when the 
pain developed it may last a week if left untreated but would 
clear within a few days if he took Motrin.   At the time of 
the examination, the veteran denied experiencing any 
swelling.  Physical examination revealed no tenderness, or 
instability.  Range of motion testing revealed full range of 
motion.  The assessment was left knee arthralgia.  The 
veteran reported that he did not wish any further 
investigation on his left knee pain at that time such as X-
rays or an orthopedic consultation.  

The record reflects that in conjunction with the November 
2005 record of treatment, the treating physician entered the 
following statement into the veteran's clinical records:  "I 
have reviewed the veteran's service medical records and it is 
my opinion that it is as likely as not or at least possible 
that his left knee condition is related to his military 
service."  However, the treating physician did not provide a 
rationale for his opinion, nor did he provide a diagnosis of 
a specific left knee disability beyond arthralgia. 

Next, the veteran was afforded a VA examination in August 
2006.  The examiner conducted a medical history of the left 
knee disability and reported no trauma, incapacitating 
episodes of arthritis, functional limitations, and no 
required aid in walking.  Further, the medical history was 
negative for the following: deformity; giving way; 
instability; weakness; locking; effusion; inflammation; gait 
or weight-bearing problems; range of motion limitation; and 
patellar or meniscus abnormalities.  X-ray examination showed 
no obvious abnormalities.  There was a slightly abnormal 
contour of the lateral femoral condyle at the distal aspect 
which, the examiner noted, could possibly represent an old 
osteochondral defect.  The veteran's left knee disability was 
diagnosed at the time of the examination as patellofemoral 
syndrome.  The examiner opined that it was less likely than 
not (less than 50/50 probability) that the veteran's current 
left knee disability was caused by or a result of military 
service.  The examiner acknowledged the possible 
osteochondral defect, as demonstrated by X-ray, but reasoned 
that if the veteran's current left knee disability was 
related to his in-service complaints, it was likely that more 
significant arthritis would be present in the left knee than 
was present currently. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the veteran contends that the November 2005 
opinion provides the required medical nexus between his 
military service and current disability.  The Board, however, 
finds that the August 2006 VA opinion finding no relationship 
is of greater probative weight, and that service connection 
is therefore not warranted.  The November 2005 physician 
opined that "it is as likely as not or at least possible" 
that the veteran's left knee disability is related to his 
military service, yet he failed to provide a diagnosis for 
the veteran's left knee disability, or a rationale for 
finding a relationship between the left knee disability and 
his military service.  In contrast, the August 2006 examiner 
provided a diagnosis for the veteran's left knee disability, 
a medical history of the knee, and most persuasively, a 
detailed rationale for the opinion that the current left knee 
disability was unlikely related to the in-service complaints.  
The VA examiner concluded that if the current left knee 
disability was related to the veteran's in-service 
complaints, it is likely that more significant arthritis 
would be present in the left knee.  The thoroughness of the 
examination and rationale provided for the opinion accord 
this opinion more probative value than the November 2005 
opinion.  Accordingly, the required medical nexus is not 
found, and service connection is not warranted.

In this case, arthritis of the left knee was not diagnosed 
within one year of separation from service.  Accordingly, 
service connection is not warranted on a presumptive basis.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for a left 
knee disability is not warranted.

The veteran has attributed his left knee disability to 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R.            §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the veteran is competent to report the incurrence of a 
left knee injury in service, he does not have the medical 
expertise to provide an opinion regarding the etiology of his 
current diagnosis.  While the veteran purports that his 
symptoms support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current left knee disability first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
left knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

The claim for entitlement to service connection for a left 
knee disability is 
reopened.  To that extent only, the appeal is allowed.

Service connection for a left knee disability is denied.


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


